Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  KARINA TSEDIK,

         Plaintiff,

  vs.

  1 YCM HOLDINGS, LLC, a Florida limited
  liability company; and YANIV ELIYAHU,
  individually,

        Defendants.
  _____________________________________/

                           COMPLAINT AND JURY TRIAL DEMAND

         Plaintiff KARINA TSEDIK, through undersigned counsel, sues Defendants 1 YCM

  HOLDINGS, LLC, a Florida limited liability company (“YCM”), and YANIV ELIYAHU,

  individually (“ELIYAHU”), and alleges as follows:

         1.      This is an action for unlawful failure to pay overtime compensation as required by

  the federal Fair Labor Standards Act, 29 U.S.C. §207(a) (“FLSA”), and its implementing

  regulations, and for violation of 26 U.S.C. §7434. In addition, this is an action for common law

  fraud and violation of the Florida Civil Theft statute, §772.11, Fla. Stat.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction,

  28 U.S.C. §1331, the provisions of the FLSA, 29 U.S.C. §216(b), and 26 U.S.C. §7434. In

  addition, this Court has supplementary jurisdiction over Plaintiff’s common law tort claim

  pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein occurred in

  Miami Beach, Miami-Dade County, Florida, in the Southern District of Florida.
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 10



          4.      Plaintiff at all relevant times was, and still is, a resident of Miami-Dade County,

  Florida, and is sui juris.

          5.      Defendant YCM is, and at all relevant times was, a Florida for-profit corporation

  doing business in Broward County, Florida. YCM is, and at all relevant times was, a company

  providing yacht charters and luxury car rental and leasing services that, upon information and

  belief, used, purchased, and sold materials and goods in interstate commerce, and had annual

  gross revenues in excess of $500,000.00.

          6.      Defendant ELIYAHU is, and at all relevant times has been, a resident of Broward

  County, Florida, and is sui juris. At all relevant times, ELIYAHU was and still is an owner and

  operator of YCM, was and still is an agent of YCM, and acted in the course and scope of his

  employment as owner and operator of YCM with regards to Plaintiff.

          7.      At all relevant times YCM was and still is an “employer” under the FLSA for

  purposes of enterprise coverage in that it was an enterprise that had two or more employees

  handling, selling, or otherwise working on goods or materials that have been moved in or

  produced for commerce by any person, and had gross annual revenues of not less than

  $500,000.00.     In addition, ELIYAHU was at all relevant times, and still is, a statutory

  “employer” under the FLSA in that he acted, directly or indirectly, on behalf of YCM in relation

  to Plaintiff, and regularly exercised authority to hire and fire employees of YCM, determined the

  work schedules of employees of YCM, set the rates of pay and compensation for employees of

  YCM, and controlled the finances and operations of YCM.

          8.      At all times during her employment with Defendants, from in or about June 11,

  2014 through on or about May 11, 2020, Plaintiff was a non-exempt employee who regularly

  worked over 40 hours in one or more work weeks.




                                                   2
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 10



         9.      At all relevant times Plaintiff was deliberately and intentionally misclassified by

  Defendants as an independent contractor when in fact she worked and performed services for

  Defendants as an employee. Specifically, at all relevant times: (1) the services that Plaintiff

  performed for Defendants as their office manager were and are an integral part and primary

  function of Defendants’ businesses; (2) Defendants fully and solely controlled Plaintiff’s day-to-

  day work, including setting Plaintiff’s work schedules, directing Plaintiff’s work, and requiring

  Plaintiff to perform all work each week on Defendants’ premises; (3) Plaintiff was provided and

  required by Defendants to use equipment and tools that were owned by Defendants; (4) Plaintiff

  was required to work at Defendants’ premises for at least five days, and sometimes more, per

  week for full work days; (5) Plaintiff was not permitted to work, nor was given the time to work,

  for any other persons or companies doing similar work; and (6) Plaintiff was not permitted to

  offer or provide her work to any competing persons or businesses during her employment with

  Defendants. Defendants were aware at all relevant times that Plaintiff was an employee of

  Defendants, yet intentionally misclassified her as an independent contractor to avoid paying

  federal FICA tax, Social Security, and Medicare withholdings on her behalf, and to avoid paying

  her overtime per the requirements of the FLSA.

         10.     At all relevant times there was and is individual coverage of Plaintiff under the

  FLSA as she regularly and in the ordinary course and scope of her work for Defendants would

  use the instrumentalities of interstate commerce, such as the telephones, mail, internet, and

  email; would regularly by telephone, mail and email communicate with Defendants’ customers

  and third party vendors located in states and countries outside the state of Florida; would

  regularly solicit and enter into contracts, car rentals and leases, and yacht charters with customers

  located in states and countries outside the state of Florida; would regularly purchase goods and




                                                   3
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 10



  supplies on behalf of Defendants from third parties located outside the state of Florida; and

  would regularly handle goods, products, and materials that were manufactured and moved in

  interstate commerce.

         11.     Plaintiff was employed by Defendants as their office manager to handle all of

  Defendant’s office matters, including payroll, communicating with and paying vendors and

  suppliers, communicating with customers, problem solving customer issues and complaints,

  responding to customer inquiries, handling bookkeeping and company paperwork matters,

  scheduling car rentals and leasing and yacht charters, and overseeing Defendant’s day-to-day

  operations.   For the three-year period immediately preceding the filing of this Complaint,

  Plaintiff was paid a regular hourly rate of $22.00, plus commissions on customers that she

  brought in. However, Plaintiff regularly worked more than forty (40) hours in one or more work

  weeks during the three-year period immediately preceding the filing of this Complaint, but was

  not paid the requisite full time and one-half overtime compensation for each hour worked more

  than forty (40) hours, as required by the FLSA. Specifically, although Plaintiff was paid her

  regular hourly rate for each hour she worked, including each overtime hour, she was not paid the

  extra half time rate of $11.00 per hour for each overtime hour, as required by the FLSA.

         12.     For the 32-month period preceding and through May 11, 2020, Plaintiff estimates

  that she worked a total of approximately 800 to 1,024 hours of overtime for which she is owed

  approximately $8,800.00 to $11,264.00 in overtime compensation based on a half-time rate of

  $11.00 per hour, and an approximately 640 to 800 hour of overtime for which she is owed

  approximately $21,120.00 to $26,400.00 based on a time and one-half rate of $33.00 per hour.

         13.     While Plaintiff kept and maintained some records of her pay and time records, the

  complete records of the compensation actually paid to Plaintiff should be in the possession,




                                                  4
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 10



  custody, and control of Defendants. However, upon information and belief Defendants failed to

  keep and maintain any of the required records of hours worked by and wages paid to its

  employees, including Plaintiff, per the record-keeping requirements of the FLSA.

         14.     All conditions precedent to the filing of this action have been satisfied, waived, or

  otherwise excused.

         15.     Plaintiff has hired the undersigned law firm to represent her in this case and has

  agreed to pay the firm a reasonable fee for its services.

                   COUNT I – UNPAID OVERTIME VIOLATION OF FLSA

         16.     Plaintiff re-alleges paragraphs 1 through 15 as if set forth fully herein.

         17.     Under the FLSA, Defendants were obligated to pay Plaintiff one and one-half

  times her hourly pay rate for all hours she worked more than forty (40) hours per work week.

  However, Plaintiff worked more than forty (40) hours in one or more work weeks and was not

  paid the extra half-time premium for her overtime work.

         18.     Defendants have failed and refused to pay Plaintiff the required extra overtime

  pay for all hours Plaintiff worked more than forty (40) hours per work week, in violation of the

  FLSA overtime requirements under 29 U.S.C. §206(a).

         19.     As a direct and proximate result of Defendants’ violations of the FLSA, Plaintiff

  has suffered damages equal to one-half her regular hourly rate of pay of $22.00 for all overtime

  hours worked where she was paid straight time and one and one-half her regular hourly rate of

  pay of $22,.00 for all overtime hours she worked for which she received no compensation.

  Specifically, Plaintiff estimates that she worked a total of approximately 800 to 1,024 hours of

  overtime for which she is owed approximately $8,800.00 to $11,264.00 in overtime

  compensation based on a half-time rate of $11.00 per hour, and an approximately 640 to 800




                                                    5
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 6 of 10



  hour of overtime for which she is owed approximately $21,120.00 to $26,400.00 based on a time

  and one-half rate of $33.00 per hour.

         20.     Defendants engaged in their overtime pay violations under the FLSA, including

  their intentional misclassification of Plaintiff as an independent contractor when in fact she was

  an employee, willfully, intentionally, and in reckless disregard of the rights of Plaintiff under the

  law.

         21.     Plaintiff is entitled to recover her costs, expenses, and reasonable attorney’s fees

  under the FLSA.

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

  all unpaid overtime as required under the FLSA, liquidated damages, interest, costs, expenses,

  attorney’s fees, and such further relief as the Court deems just and equitable.

  COUNT II – VIOLATION OF FLA. STAT. § 772.11 (CIVIL THEFT) AGAINST ELIYAHU

         22.     Plaintiff re-alleges paragraphs 1 through 15 as if set forth fully herein.

         23.     Florida Statutes §772.11 provides a civil remedy to any person who is the victim

  of the crime of theft committed by another person, as set forth in Florida Statutes §812.014.

         24.     In or about late July or early August 2017, while Ms. Tsedik was employed by

  Defendants, ELIYAHU, as Plaintiff’s immediate supervisor and boss, made false representations

  to Plaintiff to pay him, through another company he owned, Boo Bah Enterprise, LLC (“Boo

  Bah”), via checks and wire transfers, a total of $42,599.43, to purchase certain residential real

  estate located in the state of Michigan. ELIYAHU convinced Plaintiff to part with her money

  by falsely representing to her that she would be partners and co-owners with ELIYAHU in the

  property purchases with the intention that the properties would be flipped to realize large

  financial gains, and that ELIYAHU would then share equally with Plaintiff in those gains. After




                                                     6
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 7 of 10



  taking Plaintiff’s money, however, ELIYAHU used it to purchase properties in his own or his

  company’s name, without any intention of having Plaintiff be a partner with him in the

  investments and without any intention of repaying Plaintiff any of her monies or paying her any

  financial gains realized from the sales of the properties. Plaintiff repeatedly asked ELIYAHU

  for information about the investments; however, he refused to give it to her and further refused to

  give her any accounting of how the funds were used. When Plaintiff requested that ELIYAHU

  return the funds to her, he refused to do so, feigning ignorance of any partnership between him

  and her or any obligation by him to account to her for the use of the funds.

         25.     On or about March 24, 2020, ELIYAHU again made false representations to

  Plaintiff of entering into an investment partnership with him to cause her to pay him, again

  through payments to Boo Bah, a total of $10,000.00 of her personal funds.              ELIYAHU

  specifically represented to Plaintiff that he would be investing her and his own money, in equal

  amounts, in the stock market through a Raymond James brokerage account, and that he would

  share in the investment proceeds equally with her when the stock market had rebounded from its

  novel coronavirus lows. ELIYAHU then took Plaintiff’s money and invested it in a Raymond

  James account, but only in his own name and not in her name. Although ELIYAHU initially

  gave Plaintiff online access to the view the account, purportedly to enable her to track the

  investment results, ELIYAHU suddenly, and without explanation, cut off Plaintiff’s access to the

  account with the online investment information, with the intention of keeping all the money in

  the account, including the funds Plaintiff had given him, for himself. When Plaintiff then made

  inquiry of ELIYAHU about the account and requested continuing access to it, ELIYAHU

  claimed to have no knowledge about any joint investment or any investment partnership with

  Plaintiff, and blocked her to online access the account information. As with the real estate




                                                   7
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 8 of 10



  investments discussed in paragraph 24 above, when Plaintiff asked ELIYAHU for a return of her

  money that she had paid him, he refused to do so.

            26.   ELIYAHU thus obtained the property of Plaintiff – specifically Plaintiff’s

  personal monies and funds – through false and deceitful representations and with the intent to

  permanently appropriate and deprive Plaintiff of the monies and funds for his own personal use

  or to the use of other persons or entities not entitled to the use of the property.

            27.   As a direct and proximate cause of ELIYAHU’s theft of Plaintiff’s monies and

  funds, Plaintiff has suffered damages in the amount of $52,599.43 the funds she paid ELIYAHU,

  plus interest thereon from the dates the funds were obtained by ELIYAHU.

            28.   As a condition precedent to filing this claim against Defendants, Plaintiff, through

  her undersigned counsel, sent to Defendants then counsel, the pre-suit notice required

  by§772.11(1), Fla. Stat., a copy of which is attached as Exhibit “A”.

            29.   Per §772.11(1), Fla. Stat., Plaintiff is entitled to recover from ELIYAHU treble

  the amount of her actual damages sustained, plus costs, including reasonable attorney’s fees.

            WHEREFORE, Plaintiff demands entry of judgment against Defendant ELIYAHU for

  threefold Plaintiff’s actual damages ($157,798.29), plus interest, costs, reasonable attorney’s

  fees, and such further relief as the Court deems just and proper.

            COUNT III – FRAUDULENT MISREPRESENTATION AGAISNT ELIYAHU

            30.   Plaintiff re-alleges paragraphs 1 through 15 and 24 through 26 as if set forth fully

  herein.

            31.   ELIYAHU made the false representations to Plaintiff knowing that they were not

  true; i.e., knowing that he never had any intention of entering into any partnership or proceeds

  splitting with Plaintiff of any real estate and stock investments that were made with the use of




                                                     8
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 9 of 10



  Plaintiff’s funds. ELIYAHU made the false statements of fact to Plaintiff with the intention of

  permanently depriving her of the use of and proceeds derived from the funds and using the funds

  for his personal purposes and gain.

         32.     The false representations that ELIYAHU made to Plaintiff were false statements

  of material fact that induced Plaintiff to give ELIYAHU the funds. Had Plaintiff known that

  ELIYAHU never intended to use the funds for Plaintiff’s benefit or to pay her any proceeds from

  the investments he made with the funds, she would not have given ELIYAHU the funds.

         33.     Plaintiff thus reasonably relied on ELIYAHU’s false statements of fact in paying

  the monies and funds to ELIYAHU.

         34.     As a direct and proximate cause of ELIYAHU’s false and fraudulent

  misrepresentations to Plaintiff, Plaintiff has suffered damages in the loss of her funds in the total

  amount of $$52,599.43, plus interest thereon from the dates that the funds were paid to

  ELIYAHU by Plaintiff.

         35.     ELIYAHU engaged in his fraudulent conduct as described hereinabove willfully,

  intentionally, maliciously and in reckless disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands entry of judgment against Defendant ELIYAHU for

  her compensatory damages, plus interest, costs, and such further relief as the Court deems just

  and proper.

                                    DEMAND FOR JURY TRIAL
         Plaintiff hereby demands trial by jury of all issues so triable.




                                                     9
Case 1:20-cv-23351-KMM Document 1 Entered on FLSD Docket 08/12/2020 Page 10 of 10



        DATED: August 12, 2020.



                                     RODERICK V. HANNAH, ESQ., P.A.
                                     Attorneys for Plaintiff
                                     4800 North Hiatus Road
                                     Sunrise, FL 33351-7919
                                     Telephone: (954) 362-3800
                                     Facsimile: (954) 362-3779
                                     Email: rhannah@rhannahlaw.com


                                     By     /s/ Roderick V. Hannah
                                            Roderick V. Hannah
                                            Fla. Bar No. 435384




                                       10
